Citation Nr: 0200885	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  98-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
August 1942, and from August 1945 to May 1946.  The veteran 
was a prisoner-of-war (POW) of the Japanese Imperial 
Government from April 1942 to July 1942.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to service connection 
for the cause of the veteran's death.

In November 1999 the Board denied the appellant's claim for 
service connection of the cause of death as not well 
grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In December 2000, the Court vacated the Board's November 1999 
decision and remanded the claim pursuant to 38 U.S.C.A. 
§ 7252(a) (West 1991 & Supp. 2001), in light of the enactment 
of the VCAA.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1310, (West 1991 & Supp. 2001); 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.309, 3.310, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was 
hospitalized between July 1942 and August 1942. The diagnoses 
were malaria; anemia (secondary); beriberi (wet type); and 
cystitis. It was noted on discharge that he had recovered. He 
was described as strong and vibrant without any more 
complaints.  


In an Affidavit for Philippine Army Personnel completed in 
September 1945, the veteran denied incurring any wounds or 
illnesses while in the service.

Separation examination in May 1946 noted normal findings 
including normal neurological, cardiovascular, and 
respiratory systems.  Chest x-rays were found to be negative, 
blood pressure was 120/65, and a blood test was negative.

With respect to beriberi, service medical records, the 
Affidavit for Philippine Army Personnel, as well as post-
service lay statements, make no mention of the veteran having 
experienced localized edema while in captivity.  

In December 1960 the veteran submitted a claim for service 
connection of malaria.  He denied any post-service treatment 
for this or any other impairment.  

In February 1961 the RO denied service connection for 
malaria.  

In May 1964 the veteran recalled suffering from symptoms of 
coughing, fever, malaria, and chest pain in December 1942.  
He reported having been treated for these same symptoms in 
1947.  

In June 1964 the RO advised the veteran that if he were 
claiming service connection for a chest condition, he should 
submit chest x-rays of such a condition.  

In July 1964 the RO received a July 1964 x-ray report noting 
no evidence of pulmonary tuberculosis (PTB).  In July 1964, 
the RO denied service connection for PTB.  

In September 1968 the veteran submitted a claim for service 
connection of rheumatism.  He reported treatment for this 
condition in December 1946 and again in December 1960.  
Submitted with this statement were two private medical 
records.  One consists of a statement from Dr. JRC certifying 
that he treated the veteran for rheumatism at the Philippine 
General Hospital in December 1946.  The other is a statement 
from a physician certifying the treatment of the veteran for 
gouty arthritis in December 1960.  

In October 1968 the RO denied service connection for gouty 
arthritis (rheumatism).  

In October 1969 the veteran submitted claims for service 
connection of a hearing impairment and for PTB.  He reported 
treatment for PTB at V. Luna Hospital in 1948 and another 
hospital in July 1967.  

In November 1969, Dr. AC certified that he had seen the 
veteran for PTB in 1947.  In November 1969 the RO, in 
pertinent part, declined to reopen the claim of service 
connection for PTB.  

In December 1969 the veteran submitted a medical record dated 
June 1948 noting a final diagnosis of minimal active PTB.  

In January 1970 the RO asked the veteran to submit x-ray and 
other clinical evidence of PTB.  The RO made a similar 
request to V. Luna General Hospital.  

Shortly thereafter, the RO received records from V. Luna 
General Hospital (dated in June 1948) noting the diagnosis of 
PTB.  It indicated that x-rays had been performed or had been 
planned; however, such records were not included.  A letter 
from the hospital noted that there was no record that an x-
ray had been taken in 1948, but that one had been taken in 
September 1952.  

In August 1970 the Board denied service connection for PTB 
and malaria.  

The veteran's certificate of death shows that he died in 
March 1985.  It was indicated that he passed away at home.  
The immediate cause was cardio-respiratory arrest, which is 
simply the stopping of the heart and lungs.  See Wright v. 
Brown, 9 Vet. App. 300, 301 (1996).  The antecedent cause was 
listed as a cerebrovascular accident, and the underlying 
cause was listed as pneumonia.  The death certificate was 
certified by Dr. CPR, the veteran's attending physician.  

Service connection had not been granted for any disability 
during the veteran's lifetime.

Also submitted at this time is a discharge report documenting 
that the veteran contracted malaria while he was in the 
service.  

In October 1996, the appellant submitted a claim of 
entitlement to service connection for the cause of the 
veteran's death.  She contended that the cause of the 
veteran's death was due to the adverse effect of the 
veteran's heart disease and that service connection was 
warranted pursuant to the new POW legislation.  

In May 1997 the RO advised the appellant what was required 
for eligibility for dependency and indemnity (DIC) 
compensation.  In June 1997 the appellant submitted her 
formal claim for DIC.  

In August 1997 the RO advised the appellant that the veteran 
had not established service connection for any disorder 
during his lifetime, and advised her what must be established 
in order to obtain service connection for the cause of death.  
It provided her with VA Forms 21-4142 and notified her of the 
presumptive service connection provisions pertaining to POWs.  

In September 1997 the appellant submitted a VA Form 21-4142 
reporting that the veteran had received treatment at V. Luna 
General Hospital in March 1948 for pulmonary tuberculosis and 
heart disease; the CPR Memorial Hospital in 1984 for heart 
disease; and Silva's Medical Clinic around 1983 or 1984 for 
PTB, heart disease, and other ailments.  She also reported 
private medical treatment for musculoskeletal problems and 
deafness in January 1956, and for malaria in 1942 and 1943.  
She indicated that the physicians who had performed such 
treatment were deceased.  

Requests for records were sent to V. Luna General Hospital, 
CPR Memorial Hospital, and Silva's Medical Clinic by the RO.  
V. Luna General Hospital reported that they were unable to 
trace any proof pertaining to the veteran's alleged treatment 
and hospitalization.  They also noted that records for the 
period including March 1948 had been destroyed by 
physical/natural calamities.

CPR Hospital responded in November 1997, stating that it had 
treated the veteran for hypertensive cardiovascular disease 
and a cerebrovascular accident secondary to thrombosis in 
1985.  It was reported that he had died of pneumonia as a 
consequence of a prolonged stay in bed due to his stroke.  In 
a subsequent letter, Dr. CPR reported that the records of his 
hospitalization could not be found and that the only 
retrievable information was his clinical diagnosis.

In December 1997, Dr. AWS of Silva's Clinic noted that the 
veteran had been under his care from May 1984 to November 
1984 for a cerebrovascular accident (probably thrombosis), 
and hypertensive cardiovascular disease.

In September 1998 Dr. GMS-V of Silva's Clinic reported that 
the veteran had been treated from May to November 1984 under 
the medical care of Dr. AWS with the diagnosis of congestive 
heart failure secondary to hypertensive, atherosclerotic 
heart disease and a cerebrovascular accident (thrombosis). 


Dr. GMS-V reported that Dr. AWS had died in January 1998.  
She also reported that they were unable to provide medical 
records from 1980 to 1985 because such records had been 
destroyed during a strong typhoon.

In August 1999 the RO issued a Supplemental Statement of the 
Case (SSOC) again denying service connection for the cause of 
death.  In denying the claim, the RO referred to records from 
the Veterans Memorial Medical Center (VMMC) for confinement 
from November 1980 to December 1980.  

The RO noted that these records documented the veteran's 
confinement for a cerebrovascular accident with right 
hemiparesis in November 1980.  The RO indicated that such 
records confirmed that the veteran had a cerebrovascular 
accident prior to his death and made no indication that this 
disorder was related to service.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  



Service connection may be granted for any disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for osteoarthritis, brain thrombosis, brain hemorrhage, 
bronchiectasis, coronary artery disease, and or 
arteriosclerosis if shown disabling to a compensable degree 
during the first post service year, and for active PTB if 
shown disabling to a compensable degree during the third 
post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2001), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2001).  

If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2001).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2001).




If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2001); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Preliminary Matter: Duty to Assist

Duty to Assist

As indicated above, the Board notes that there has been a 
significant change in the law with respect to the duty to 
assist during the pendency of this appeal.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  Following the receipt of her informal claim, the 
RO generally notified her of what was required to be eligible 
for DIC.  Following the receipt of her formal DIC 
application, the RO notified her of any information and 
medical or lay evidence necessary to substantiate the claim.  
It advised her in general of what was required to prevail on 
her claim, provided her with the regulations pertaining to 
presumptive service connection with respect to POWs, and 
advised her of the specific types of medical and lay evidence 
which she could submit to substantiate her claim.  It also 
provided her with VA Forms 21-4142 for the release of medical 
information.  

The RO also provided the appellant with additional notice in 
the subsequent rating decision, Statement of the Case (SOC), 
and Supplemental Statements of the Case (SSOCs) by providing 
her with the laws and regulations pertaining to service 
connection for the cause of death, and by providing her with 
an explanation as to why her claim was being denied.  It also 
provided her with notice of her appellate rights.  

In light of the above, the Board is of the opinion that the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified and authorized by her to 
obtain.  

Specifically the RO has attempted to obtain records 
identified by the appellant in the VA Form 21-4142.  

The RO did not attempt to obtain records pertaining to the 
treatment by private physicians for musculoskeletal and 
hearing problems, and for malaria.  However, the duty to 
assist does not attach to such records because they are not 
relevant and because the appellant has indicated that the 
physicians who performed such treatment are deceased.  

These records are not relevant because they pertain to 
disabilities that were not listed as the cause of death, and 
because the evidence has made no indication suggesting that 
such disorders somehow contributed to the cause of death.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  



Further, there is no reasonable possibility that they could 
be located even if relevant, because the appellant has 
indicated that the physicians who performed such treatment 
are deceased.  38 U.S.C.A. § 5103A(a)(2).  

The Court has held that such evidence must be identified with 
some degree of specificity, with an indication that the 
evidence exists or could be obtained.  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997);  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  

The RO requested all other records mentioned in the VA Form 
21-4142.  In particular, V. Luna General Hospital reported 
that they were unable to trace any proof pertaining to the 
veteran's alleged treatment and hospitalization.  They also 
noted that records for the period including March 1948 had 
been destroyed by physical/natural calamities.  Dr. CPR of 
CPR Hospital reported that the records of his hospitalization 
could not be found and that the only retrievable information 
was his clinical diagnosis.  Dr. GMS-V of Silva's Clinic 
reported that they were unable to provide medical records 
from 1980 to 1985 because such records were destroyed during 
a strong typhoon.  

Thus, there is no further duty to assist in obtaining 
additional records from these facilities because all of them 
have indicated that they could either not be located or had 
been destroyed.  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)); McKnight, Robinette, supra.  

The Board additionally notes that the RO referred to a 1980 
hospital report from the VMMC in the August 1999 SSOC.  This 
report is not present in the claims file.  

The absence of this record does not prejudice the appellant 
in this instance.  The record is from almost five years 
before the veteran's death and the RO indicated in the SSOC 
that the evidence provided in these records was not favorable 
to the appellant's claim.  There is no indication from the 
RO's summary that these records would provide any insight 
into the veteran's cause of death.  To the contrary, the RO 
confirmed that it made no link of the cerebrovascular 
accident to service.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain the above-mentioned 
records pertaining to a 1980 hospitalization, where the 
appellant has already submitted more recent evidence from the 
veteran's treating physicians, and where the RO has already 
provided an adequate summary of such evidence, would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the appellant.  See Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The duty to assist does not in this case require that a VA 
medical opinion be obtained.  While the cause of death 
satisfies the current disability requirement, there is no 
indication from the evidence that the cause of the veteran's 
death may be associated with his military service either 
directly, or as the result of a service connected disease or 
injury.  This will be explained in further detail in the 
merits analysis.  38 U.S.C.A. § 5103A(d)(2)(B); see also 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  




In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the appellant.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the appellant under this new law.  Moreover, 
the appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  In view of the foregoing, the Board finds 
that the appellant will not be prejudiced by its actions and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of the appellant's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify." (citations omitted).  

The Board initially notes that presumptive service connection 
for the cause of the veteran's death is not warranted.  In 
this regard, the cerebrovascular accident reported as the 
antecedent cause of the veteran's death on the death 
certificate, or specifically for the purpose of the pertinent 
criteria, brain hemorrhage or brain thrombosis, while subject 
to presumptive service connection, was not shown in service, 
and was not shown disabling to a compensable degree during 
the first post service year.  

Pneumonia, also listed on the death certificate, is not a 
presumptive disease nor was a chronic disease manifested 
thereby shown in service.  As the Board noted earlier, the 
immediate cause of death reported as cardio-pulmonary arrest 
is merely the stopping of the heart and lungs.  Wright, 
supra.  None of the aforementioned diseases is listed under 
the pertinent regulations pertaining to presumptive service 
connection for POWs.  38 C.F.R. § 3.309(a), (c).  

Dr. CPR noted that the veteran had been treated for heart 
disease, although he did not include this on the death 
certificate as the cause of death or as a contributory cause 
of death.  



The veteran was diagnosed with beriberi in service.  In such 
instances presumptive service connection is possible for 
ischemic heart disease for POWs, if it is established that 
the veteran experienced localized edema during captivity.  
38 C.F.R. § 3.309(c) (2001).  

In this case, service medical records make no reference to 
the veteran having suffered localized edema.  Further, 
neither the veteran, the appellant, nor any other layperson, 
has ever recounted that the veteran had localized edema while 
he was in captivity.  Thus, even presuming that heart disease 
did contribute to the veteran's death, presumptive service 
connection is not warranted because the record does not 
establish that he experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c).  

Additionally, the Board notes that service connection had 
never been established for any disability during the 
veteran's lifetime.  Accordingly, service connection for the 
cause of the veteran's death on a secondary basis is not 
warranted.  38 C.F.R. § 3.310(a); Allen, supra.

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.  

As noted above, the veteran's certificate of death shows that 
he passed away in March 1985.  The immediate cause was 
cardio-respiratory arrest.  The antecedent cause was listed 
as a cerebrovascular accident, and the underlying cause was 
listed as pneumonia.  Thus, the current disability 
requirement has been satisfied.  See Carbino, Hickson, supra.  

However, the record shows no evidence that any of these 
conditions leading to the veteran's death were incurred in 
service.  Service medical records document no reference to 
any of the above conditions, and there is no post-service 
medical evidence otherwise linking them to service or to any 
diseases incurred during service.  In particular, there is no 
medical evidence linking the cause of the veteran's death, as 
listed on the death certificate, to the inservice diagnoses 
of malaria, anemia, beriberi, and/or cystitis, or to any 
other inservice disease, injury, or event.  

In this regard, all of the above-noted inservice conditions 
(malaria, anemia, beriberi, and cystitis) were specifically 
noted as being resolved on discharge from the hospital, and 
separation examination noted normal findings including normal 
neurological, cardiovascular, and respiratory systems.  Chest 
x-rays were found to be negative, blood pressure was 120/65, 
and a blood test was negative.  In addition, there is no 
evidence documenting post-service treatment or diagnosis of 
anemia, beriberi, malaria, and cystitis.  See Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

On the other hand, there is post-service documentation of 
treatment for hypertensive cardiovascular disease and/or 
hypertensive atherosclerotic heart disease.  In particular, 
Dr. CPR, the same person listed as the attending physician on 
the death certificate, noted his treatment of the veteran in 
1985 for hypertensive cardiovascular disease and a 
cerebrovascular accident secondary to thrombosis.  

Dr. CPR concluded that the veteran had died of pneumonia as a 
consequence of a prolonged stay in bed due to his stroke.  

Dr. CPR's conclusion did not link the cause of death to 
service.  However, it is unclear as to whether Dr. CPR 
suggested a link between the heart disease and the stroke.  
He did not explicitly make such a link; however, it is 
somewhat implied by his mentioning of it in concert with the 
cerebrovascular accident.  

However, even if it were presumed for the sake of argument 
that Dr. CPR had found that the heart disease played at least 
a contributory role in the cause of death, there remains no 
medical evidence linking the cause of death to service, 
including heart disease.  As noted above, Dr. CPR's opinion 
does not even suggest a link between the cause of death and 
service, including heart disease.  

In this regard, the Board again notes that the service 
medical records, including the hospitalization records 
pertaining, in pertinent part, to the diagnosis of beriberi, 
document no reference to localized edema.  Furthermore, there 
are no lay statements observing the presence of localized 
edema in service.  Thus, any possible link between inservice 
beriberi and post-service heart disease cannot be established 
on this basis.  See 38 C.F.R. § 3.309(c).  

The Board notes the post-service diagnosis of PTB; however, 
no link of the pneumonia to PTB has been made.  In fact, the 
only opinion concerning the etiology of the pneumonia has 
linked it to the veteran's long hospitalization following his 
cerebrovascular accident.  Furthermore, PTB was not noted in 
service, and the separation examination noted that a chest x-
ray was negative.  See 38 C.F.R. § 3.370.  




The appellant's own opinions and statements asserting that 
the cause of the veteran's death is related to his military 
service are not competent evidence in this case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In light of the above, the Board concludes that the cause of 
the veteran's death is not related to an injury or disease 
incurred in or aggravated by active service, and the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

